Title: From Thomas Jefferson to Robert Smith, 24 January 1806
From: Jefferson, Thomas
To: Smith, Robert


                        
                            Th:J. to mr Smith.
                     Jan. 24. 06.
                        
                        The inclosed letter, from it’s good intentions, merits a suitable reply from me, but not being a judge of the
                            importance of the drawings, & of course of the expressions of thankfulness, they will justify, I must ask the favor of
                            you to have them considered, & let me know whether they offer any thing new & valuable for our gun boats. the gun
                            carriage on the non-recoil principle is new to me—do the circular works for the gun differ from ours? can mr Orford be
                            usefully employed[?] Affectionate salutations.
                    